          Case 2:19-cr-00152-JLR Document 87 Filed 08/31/20 Page 1 of 4

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                          Case No. CR19-0152JLR

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 HOAN THAI TRAN


        Upon motion of      the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of 34 months is

reduced to time served. If this sentence is less than the amount of time the defendant already

served, the sentence is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case 2:19-cr-00152-JLR Document 87 Filed 08/31/20 Page 2 of 4



         and it is safe for the defendant to travel. There shall be no delay in

         ensuring travel arrangements are made. If more than fourteen days are

         needed to make appropriate travel arrangements and ensure the

         defendant’s safe release, the parties shall immediately notify the court and

         show cause why the stay should be extended; or

         There being a verified residence and an appropriate release plan in place,

         this order is stayed for fourteen days to make appropriate travel

         arrangements and to ensure the defendant’s safe release. The Bureau of

         Prisons (“BOP”) shall quarantine the defendant during this fourteen-day

         stay to help ensure the defendant’s safe release to the community. If the

         defendant tests positive for COVID-19 at any time during the fourteen-day

         quarantine period, BOP will notify counsel of record for the United States

         of America (“the government”), who will immediately notify the court so

         this order can be modified appropriately. The defendant shall be released

         as soon as appropriate travel arrangements are made and it is safe for the

         defendant to travel following a fourteen-day quarantine period. There

         shall be no delay in ensuring travel arrangements are made. If more than

         the fourteen days during which the defendant is quarantined are needed to

         make appropriate travel arrangements and ensure the defendant’s safe

         release, then the parties shall immediately notify the court and show cause

         why the stay should be extended.




                                    2
            Case 2:19-cr-00152-JLR Document 87 Filed 08/31/20 Page 3 of 4



             The defendant must provide the complete address where the defendant will reside

       upon release to the probation office in the district where they will be released because it

       was not included in the motion for sentence reduction.

             Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

       of      probation or     supervised release of 21 months (not to exceed the unserved

       portion of the original term of imprisonment).

                    The defendant’s previously imposed conditions of supervised release apply to

                the “special term” of supervision; or

                    The conditions of the “special term” of supervision are as follows:




            The defendant’s previously imposed conditions of supervised release are unchanged.

            The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

            FACTORS CONSIDERED (Optional)




                                                  3
          Case 2:19-cr-00152-JLR Document 87 Filed 08/31/20 Page 4 of 4



           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: August 31, 2020




                                                              A
                                                              JAMES L. ROBART
                                                              United States District Judge




                                                 4
